              Case 3:19-cr-04062-JLS Document 63 Filed 04/28/21 PageID.224 Page 1 of 7
AO 245B (CASD Rev. 1/1 9) Judgment in a Criminal Case


                                          UNITED STATES DISTRICT COURT
                                              SOUTHERN DISTRICT OF CALIFORNIA
               UNITED STATES OF AMERICA                                JUDGMENT IN A CRIMINAL CASE
                                     V.                                (For Offenses Committed On or After November 1, 1987)
              FRANCISCO XAVIER SERNA (1)
                                                                          Case Number:        3:19-CR-04062-JLS

                                                                       Crystal Erlandson
                                                                       Defendant's Attorney
USM Number                            87426-298

• -
THE DEFENDANT:
IZ!    pleaded guilty to count(s)          1 of the Information

D      was found guilty on count(s)
       after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):


Title and Section/ Nature of Offense                                                                                      Count
18:2252(a)(4)(B); 18:2253 - Possession oflmages of Minors Engaged in Sexually Explicit                                        1
                            Conduct




     The defendant is sentenced as provided in pages 2 through
                                                                  - - -7- - - of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D      The defendant has been found not guilty on count(s)

D      Count(s)                                                   is          dismissed on the motion of the United States.

IZ!    Assessment: $100.00 imposed



IZI    JVTA Assessment* : $5000.00 waived; The Court finds the defendant indigent
       *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 IZI   No fine                       IZI Forfeiture pursuant to order filed        6/24/2020                      , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines , restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                       Amil 27. 2021
                                                                       Date of Imposition of Sentence



                                                                         ON. JANIS L. SAMMARTINO
                                                                            ITED STATES DISTRICT JUDGE
.--                Case 3:19-cr-04062-JLS Document 63 Filed 04/28/21 PageID.225 Page 2 of 7
      AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

      DEFENDANT:                FRANCISCO XAVIER SERNA ( 1)                                              Judgment - Page 2 of 7
      CASE NUMBER:              3: l 9-CR-04062-JLS

                                                        IMPRISONMENT
       The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
       44 months




       •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
       IZl   The court makes the following recommendations to the Bureau of Prisons:
                1. Incarceration at FCI Terminal Island to accommodate family visits




       •     The defendant is remanded to the custody of the United States Marshal.

       IZl   The defendant must surrender to the United States Marshal for this district:
             IZl    at      12:00  P.M.                             on June 18, 2021
                         ---------
             •      as notified by the United States Marshal.

             The defendant must surrender for service of sentence at the institution designated by the Bureau of
       •     Prisons:
             •      on or before
             •      as notified by the United States Marshal.
             •      as notified by the Probation or Pretrial Services Office.

                                                              RETURN
       I have executed this judgment as follows:

             Defendant delivered on                                             to
                                      --------------
       at - - - - - - - - - - - - , with a certified copy of this judgment.


                                                                        UNITED STATES MARSHAL



                                            By                    DEPUTY UNITED STATES MARSHAL



                                                                                                          3: 19-CR-04062-JLS
                Case 3:19-cr-04062-JLS Document 63 Filed 04/28/21 PageID.226 Page 3 of 7
     AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

     DEFENDANT:               FRANCISCO XAVIER SERNA (1)                                                 Judgment - Page 3 of 7
     CASE NUMBER:             3: 19-CR-04062-JLS

                                                 SUPERVISED RELEASE
Upon release from imprisonment, the defendant will be on supervised release for a term of:
8 years

                                              MANDATORY CONDITIONS
1. The defendant must not commit another federal , state or local crime.
2. The defendant must not unlawfully possess a controlled substance.
3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
   controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
   two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
   than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
          •The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
              risk of future substance abuse. (check if applicable)
4.    • The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
   a sentence of restitution. (check if applicable)
5. IZIThe defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6. IZIThe defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S .C. §
   20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
   the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. ( check if
   applicable)
7.    •
      The defendant must participate in an approved program for domestic violence. (check if applicable)

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                                                                                          3: 19-CR-04062-JLS
..
,                 Case 3:19-cr-04062-JLS Document 63 Filed 04/28/21 PageID.227 Page 4 of 7
      AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

      DEFENDANT:                   FRANCISCO XAVIER SERNA (1)                                                             Judgment - Page 4 of 7
      CASE NUMBER:                 3: 19-CR-04062-JLS

                                           STANDARD CONDITIONS OF SUPERVISION
     As part of the defendant's supervised release, the defendant must comply with the following standard conditions of
     supervision. These conditions are imposed because they establish the basic expectations for the defendant's behavior
     while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
     court about, and bring about improvements in the defendant's conduct and condition.

     I . The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
         hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
         office or within a different time frame .

     2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
        about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
        as instructed.

     3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
        getting permission from the court or the probation officer.

     4. The defendant must answer truthfully the questions asked by their probation officer.

     5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
        anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
        probation officer at least 10 days before the change. If notifying the probation officer in advance is not possible due to
        unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
        expected change.

     6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
        permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
        view.

     7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
        excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
        time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
        defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
        probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not possible
        due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
        change or expected change.

     8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
        knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
        first getting the permission of the probation officer.

     9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

     IO . The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e. ,
          anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
          as nunchakus or tasers).

     11 . The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
          informant without first getting the permission of the court.

     12. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation
         officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
         The probation officer may contact the person and confirm that the defendant notified the person about the risk.

     13 . The defendant must follow the instructions of the probation officer related to the conditions of supervision.



                                                                                                                          3: 19-CR-04062-JLS
      ;.
                 Case 3:19-cr-04062-JLS Document 63 Filed 04/28/21 PageID.228 Page 5 of 7
.-
     AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

     DEFENDANT:               FRANCISCO XAVIER SERNA ( 1)                                            Judgment - Page 5 of 7
     CASE NUMBER:             3: 19-CR-04062-JLS

                                       SPECIAL CONDITIONS OF SUPERVISION

           1. Submit your person, property, residence, abode, vehicle, papers, computer, social media accounts, any
              other electronic communications or data storage devices or media, and effects to search at any time, with
              or without a warrant, by any law enforcement or probation officer with reasonable suspicion concerning
              a violation of a condition of probation/supervised release or unlawful conduct, and otherwise in the lawful
              discharge of the officer's duties. 18 U.S.C. §§ 3563 (b)(23); 3583 (d)(3). Failure to submit to a search may
              be grounds for revocation; you must warn any other residents that the premises may be subject to searches
              pursuant to this condition.


           2. Consent to third party disclosure to any employer, potential employer, concerning any restrictions that are
              imposed by the court.


           3. Not use or possess any computer, computer-related devices (pursuant to 18 U.S.C. § 1030(e)(l)), which
              can communicate data via modem, dedicated connections or cellular networks, and their peripheral
              equipment, without prior approval by the court or probation officer, all of which are subject to search and
              seizure. The offender must consent to installation of monitoring software and/or hardware on any
              computer or computer-related devices owned or controlled by the offender that will enable the probation
              officer to monitor all computer use and cellular data. The offender must pay for the cost of installation of
              the computer software.


           4. Not associate with, or have any contact with, any known sex offenders unless in an approved treatment
              and/or counseling setting.


           5. Not have any contact, direct or indirect, either telephonically, visually, verbally or through written
              material, or through any third-party communication, with the victim or victim' s family, without prior
              approval of the probation officer.


           6. Not initiate any contact (personal, electronic or otherwise) or associate with anyone under the age of 18,
              unless in the presence of a supervising adult who is aware of the offender's deviant sexual behavior and
              nature of offense and conviction, with the exception of the offender's biological children, unless approved
              in advance by the probation officer.


           7. Not accept or commence employment or volunteer activity without prior approval of the probation officer,
              and employment should be subject to continuous review and assessment by the probation officer.




                                                                                                     3:19-CR-04062-JLS
.-              Case 3:19-cr-04062-JLS Document 63 Filed 04/28/21 PageID.229 Page 6 of 7
     AO 245B (CASD Rev. 1/ 19) Judgment in a Criminal Case

     DEFENDANT:              FRANCISCO XAVIER SERNA (1)                                             Judgment - Page 6 of 7
     CASE NUMBER:            3: l 9-CR-04062-JLS


          8. Not loiter within 200 yards of a school, schoolyard, playground, park, amusement center/park, public
             swimming pool, arcade, daycare center, carnival, recreation venue, library and other places primarily
             frequented by persons under the age of 18, without prior approval of the probation officer.


          9. Not possess or view any materials such as videos, magazines, photographs, computer images or other
             matter that depicts "sexually explicit conduct" involving children as defined by 18 USC § 2256(2) and/or
             "actual sexually explicit conduct" involving adults as defined by 18 USC § 2257(h)(l ), and not patronize
             any place where such materials or entertainment are the primary material or entertainment available.


          10. Complete a sex offender evaluation, which may include periodic psychological, physiological testing, and
              completion of a visual reaction time (VRT) assessment, at the direction of the court or probation officer.
              If deemed necessary by the treatment provider, the offender shall participate and successfully complete
              an approved state-certified sex offender treatment program, including compliance with treatment
              requirements of the program. The Court authorizes the release of the presentence report, and available
              psychological evaluations to the treatment provider, as approved by the probation officer. The offender
              will allow reciprocal release of information between the probation officer and the treatment provider. The
              offender may also be required to contribute to the costs of services rendered in an amount to be determined
              by the probation officer, based on ability to pay. Polygraph examinations may be used following
              completion of the formal treatment program as directed by the probation officer in order to monitor
              adherence to the goals and objectives of treatment and as a part of the containment model.


          11. Reside in a residence approved in advance by the probation officer, and any changes in residence shall be
              pre-approved by the probation officer.


     II




                                                                                                    3: 19-CR-04062-JLS
           Case 3:19-cr-04062-JLS Document 63 Filed 04/28/21 PageID.230 Page 7 of 7
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:              FRANCISCO XAVIER SERNA (1)                                            Judgment - Page 7 of 7
CASE NUMBER:            3: l 9-CR-04062-JLS


                                           RESTITUTION

The defendant shall pay restitution in the amount of   $12,000.00            unto the United States of America.


Pay restitution in the amount of $12,000.00 through the Clerk, U. S. District Court. Payment of restitution shall
be forthwith. During any period of incarceration the defendant shall pay restitution through the Inmate
Financial Responsibility Program at the rate of 50% of the defendant's income, or $25.00 per quarter,
whichever is greater. The defendant shall pay the restitution during his supervised release at the rate to be
determined by the U.S. Probation to account for Defendant's income and remaining restitution balance. These
payment schedules do not foreclose the United States from exercising all legal actions, remedies, and process
available to it to collect the restitution judgment.

Until restitution has been paid, the defendant shall notify the Clerk of the Court and the United States
Attorney's Office of any change in the defendant's mailing or residence address, no later than thirty (30) days
after the change occurs.


Interest on restitution ordered waived.




                                                                                              3: 19-CR-04062-JLS
